Case: 14-51339      Document: 00513159130         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-51339                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO CEDILLO-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-86-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Francisco Cedillo-Martinez
raises an argument that is foreclosed by United States v. Martinez-Lugo, 782
F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No. 14-
10355). In Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement
under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug trafficking
offense is warranted regardless whether the conviction for the prior offense


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51339   Document: 00513159130   Page: 2   Date Filed: 08/18/2015


                              No. 14-51339

required proof of remuneration or commercial activity.      The motion for
summary affirmance is GRANTED, the alternative motion for an extension of
time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                    2